In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1535V
                                      Filed: June 19, 2017
                                          Unpublished

****************************
EDITHE SWENSEN,                        *
                                       *
                  Petitioner,          *      Ruling on Entitlement; Concession;
v.                                     *      Influenza (“Flu”) Vaccination;
                                       *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                    *      Administration (“SIRVA”);
AND HUMAN SERVICES,                    *      Special Processing Unit (“SPU”)
                                       *
                  Respondent.          *
                                       *
****************************
Bruce Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for petitioner.
Amy Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On November 17, 2016, Edithe Swensen (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered “injuries including a Left Shoulder SIRVA injury, tendinitis, impingement,
infraspinatus tendinopathy, superior labrum tear, and subdeltoid bursitis caused-in-fact
by the adverse effects of an influenza vaccination received on November 24, 2015.”
Petition at 1; accord. Petition at ¶ 25. Petitioner further alleges that she received the
vaccination intramuscularly in the United States, has suffered the residual effects of her
injury for more than six months, and that neither she nor any other party has filed a civil
action or received compensation for her injury alleged as vaccine caused. Id. at ¶¶ 2,
26-28. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On June 16, 2017, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case for her SIRVA of the left shoulder
and its related sequelae. Respondent’s Rule 4(c) Report at 1. Specifically, respondent
“has concluded that petitioner’s alleged injury is consistent with SIRVA and that it was
caused-in-fact by the flu vaccine she received on November 24, 2015.” Id. at 4.
Respondent further indicates that “based on the record as it now stands, petitioner has
satisfied all legal prerequisites for compensation under the Vaccine Act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2